PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/101,121
Filing Date: 2 Jun 2016
Appellant(s): Ozyilmaz et al.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 11-12, 19, 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2013/0022811) and AHN 2, in view of Kong (US 2012/0021708) further in view of Gruner.
The art provides graphene and a surface, and additionally has a support layer (a), a (b) nanocomposite layer comprising i) thin film polymer ii) a graphene layer, a protective self-release layer and delaminating the support as claimed.   
AHN (US 2013/0022811) teaches forming a graphene tape comprising multiple layers (see figures and claims). One of the layers can comprise PMMA (see [0106, 0120, 0134] and Example 2). The layer can have an adhesive layer and an intermediate layer (see figures and claims). 
The film may be formed on a substrate (see [006-0062]). 
The graphene of AHN can be optionally doped (See [0015, 0022]) per claim 2. 
The layers can be spray coated (See claim 39). 

AHN teaches etching (a chemical process) followed by cleaning with deionized water (see Example 1 {0120]). 
Ahn does not teach transferring as in Ahn 2. 
AHN 2 (US 2012/0282419) teaches roll transfer of graphene films or dry or wet pressing (see figures and claims). 
AHN 2 teaches a PDMS or PMMA thermal release tape support layer can be formed on the graphene (see [0053]). 
Multiple graphene and oxide protective layers may be formed between the graphene (See figures and [0060]. Additional adhesion layers may also optionally be provided between the graphene and oxide layers (See figures and [0061-0063]). 
AHN teaches the metal catalyst layer or substrate may be Copper (See [0066, 0077]).  
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide known methods for producing graphene polymer films or tapes as described by AHN or AHN 2 in order to form the same conductive graphene films desired by the primary reference(s); wherein substituting known methods for forming the same product would have been obvious to one of ordinary skill; providing (for example) additional adhesive layers to increase adhesion properties of the tape. 
The Examiner notes that the layers including the intermediate layers, the polymer layers and adhesive layers and release liners of Ahn 2 are taught in a combination or obvious to combine to form substantially the same layers in order to dope and provide a protected graphene layer and film.

Per independent claim 11, Kong teaches growing a single or few layer graphene and providing a support layer then removing the graphene and support layer from the growth substrate (See figures and claims). 
Regarding claim 11, the other graphene layers or the optional polymethylmethacrylate layer can be a thin film layer deposited on the graphene as claimed (See claims 1-35).
Regarding claim 11, the other graphene layers are considered non-sacrificial layers and provide a functionality necessarily such as a support layer, or can be self-release or other layers not defined in the claims structurally or compositionally. 
Kong further teaches a nickel layer (see figures and claims). 
Regarding claim 31, Kong teaches a Silicon substrate (See figures). 
The PMMA thin film can be spin coated on (See [0036]). 
The step of removal of the substrate is an etching process that is considered chemical removal (See [0033], examples and claims). 
Regarding claim 18, the film layer and graphene layers can be patterned (see [0040]).
Kong teaches the substrate or growth surface can be copper (see claims and [0032]). 
Kong may not teach all the claim limitations aspects of claim 11.
Regarding claims, 23-24, the taught layers would necessarily provide some layer of protection as claimed. Especially given the same materials and compositions.  Additionally, to the extent defined the material, which is substantially the same as that claimed by applicant is considered to be capable of being biodegradable as claimed or to provide a biodegradable characteristic to the extent to which that is defined.  

Regarding claim 4, Gruner (US 2007/ 0284557) teaches forming a graphene film inside or embedded in a polymer (See figures and claims [0031]). The film can be employed as a transparent electrode with longer lifetimes [0045, 0004].  
Regarding claim 5, Gruner further teaches a second CNT containing nanolayer can be formed in a multilayer film (See claims and Embodiments, and [0030-0031]). The films can be alternating layers of graphene and other materials forming multilayered films rendering obvious the claimed multilayered films (See embodiments). 
The films can be spray coated [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide graphene embedded in a polymer to be employed as a transparent electrode with longer lifetimes due to mechanical flexibility than conventional materials [0045, 0004].
It would further be obvious to provide alternating layers of graphene and polymer layers that can be considered a thin film or adhesive to provide flexible transparent electrode functionality with mechanical stability.    
The Examiner notes that claims to protective layers, thin films or biodegradable do not claim a specific property or composition and can be met by a variety of layers or films cited by the art as no composition or qualitative measurements are claimed. Terms like “protect”, “thin” and “biodegradable” are terms of degree or without a contextual definition and the cited films are considered to meet the limitations. 


(2) Response to Argument
Applicant has argued that the claims to “delaminating” should be interpreted to mean physical delamination through some physical process. The Examiner has disagreed and considers the term to include processes that remove the layers from the graphene layer whether physical or not. 
It is notes that applicant’s arguments implicitly acknowledge that the art teaches forming substantially identical layers by substantially identical means and removing the same or corresponding layer to the layer claimed. The applicant has simply not accepted that the claim to delaminating is covered by the etching process that removes the layer in the prior art. 
It is noted by the Examiner that applicant’s claims are to a process “comprising” so arguments that the etching process is an unclaimed or un-recited step is not convincing because even if interpreted as an extra step the claims does not preclude other steps with language like consisting. The Examiner notes that the etching is considered to delaminate the claimed layer. 
Secondly, as acknowledged by applicant in his arguments, the Ahn 2 reference teaches a physical roll to roll process that would involve a physical delamination of the same or corresponding layer and therefore would render such a step obvious to provide not that the claims have been restricted to such an embodiment.    
Applicant arguments that the claims to delaminating is not covered by the art of record because the etching process uses is a chemical process should be considered unconvincing. Applicant has argued that this is not physical “delaminated” and therefore 
 Finally, page 12 of the specification defines the delaminating process as including a variety of processes including etching as taught by the art. Therefore, the argued points as to delaminating being restricted to some form of physical delaminating is not supported by the applicant’s own specification (see applicant’s own specification page 12 paragraph 4 regarding “Delamination” as submitted 6/2/2016). So applicant’s arguments clearly attempt to reframe and redefine the delamination or delaminating concept in contrary to the specification. Therefore, the arguments are believed to fail for at least that reason alone.   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL H MILLER/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.